DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-14, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claims 1, 3, 7:  the phrase "such as" renders each of the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1: the phrase “the bacterial endospores are sensitized by adding a germinant surfactant” is unclear.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim 5 recites the broad recitation “at least 15 min.”, and the claim also recites “30 min.”, “45 min.”, ”60 min” and “8 hours”, which are the narrower statements of the range/limitation. 
Claim 6 recites the broad recitation “less than 30 ppm”, and the claim also recites “60-200”, and “70-100”, which are the narrower statements of the range/limitation. 
Claim 8 recites the broad recitation “less than 1000 CFU/g”, and the claim also recites “500”, and “250”, which are the narrower statements of the range/limitation. 
Claim 9 recites the broad recitation “at least 20%”, and the claim also recites   “40%”, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.                                                                                                                                    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Breen et al. (WO 01/66471) in view of Gerhold et al. (WO 96/14092).
Claims 1-3: Breen discloses a method for controlling spores in an aqueous closed system, comprising: contacting germinating agent with the aqueous closed system for a sufficient period of time (claims 6-8, Page 12, lines 1-5) and under non-hostile conditions (claim 14) so that spores capable of germinating can germinate into vegetative cells, and subjecting the germinated vegetative cells to biocidal treatment.  Breen discloses that a germinating agent is added in a papermaking process at any location where biocides are routinely added at feed points in a paper mill (claim 4).    The addition feed points include a pulper, broke, headbox, consistency chest, clarifiers, fillers, additives, process water, fiber stocks (Page 8, line 4 to Page 9, line 3, claims   33-35).  The method produces a paper web product (Examples 21-26, Page 18).  Breen teaches the use of a quaternary ammonium compounds as biocides for reducing the spore formation, however, Breen does not show the claimed germinant surfactant.   Gerhold discloses process of utilizing microbiological compositions for inhibiting the growth of microorganisms in pulp and paper mills water systems (Gerhold, Page 1,  lines 1-23, claim 3).  Gerhold teaches to use dodecyl salts based surfactants in combination with the biocidal compositions (Gerhold, Page 8, line 33 to Page 9, line 33).  It would have been obvious to one skilled in that at the time the invention was filed to combine the teachings of Breen and Gerhold, because the dodecyl salts based surfactants would likely provide satisfactory results as biocidal compositions in the controlling of spores in the aqueous closed system of Breen.

           Claim 6: the invention is disclosed per claim 1, above.  The amount of biocide is 45 ppm (Gerhold, claim 13).
           Claim 7: the invention is disclosed per claim 1, above.  Temperature is raised to 95 oC to 100 oC (Breen, Page 14, lines 1-4).
           Claims 8-9: the invention is disclosed per claim 7, above.  The bacterial endospore content is disclosed in Examples, Tables 1-9 of Breen.   The amount of bacterial endospore is reduced at least 20 % (Breen, Examples, Tables 1-9).
          Claims 10-11, 13: the invention is disclosed per claim 1, 10, above.  The biocidal agent is added to the fiber suspension.   The adding of a halogen, such as, chlorine, to the fiber suspension is disclosed (Breen, claim 24; Gerhold, claim 11).  The amount of halogen added is at least 0.1 ppm (Gerhold, claim 12).
           Claim 12: the invention is disclosed per claim 10, above.  At least one of the biocidal agents is disclosed in claims 1, 8, 11, 20 of Gerhold.
            Claim 14: the invention is disclosed per claim 10, above.  The germinant surfactant and the biocidal agent are used sequentially(Breen, Examples).
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748